Citation Nr: 0816757	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
neurological disability of the left upper extremity, 
characterized as left ulnar neuropathy.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 1962 
and from July 1962 to August 1979. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

In June 2007, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

The merits of the claim for service connection for a 
neurological disability of the left upper extremity, 
characterized as left ulnar neuropathy, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An April 2002 rating decision denied an application to 
reopen the veteran's claim for service connection for a low 
back disability; the veteran did not file a timely appeal 
following appropriate notice.

2.  The evidence received since the April 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability.

3.  An April 2002 rating decision denied service connection 
for a neurological disability of the left upper extremity, to 
include as due to exposure to herbicides, as there was no 
evidence of nerve damage in service and no evidence that such 
a disability could be associated with herbicide exposure; the 
veteran did not file a timely appeal following appropriate 
notice.  

4.  Evidence received since April 2002 raises a reasonable 
possibility of substantiating the service connection claim 
for a neurological disability of the left upper extremity, 
characterized as left ulnar neuropathy.  


CONCLUSIONS OF LAW

1.  An April 2002 rating decision denying an application to 
reopen a claim for service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001); 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  The evidence received since the RO's April 2002 
determination is not new and material, and the claim for 
service connection for a low back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).

3.  An April 2002 rating decision denying service connection 
for a neurological disability of the left upper extremity, 
characterized as left ulnar neuropathy, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).  

4.  Evidence received since the April 2002 rating decision is 
new and material, and the veteran's service connection claim 
for neurological disability of the left upper extremity, 
characterized as left ulnar neuropathy, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2003 and June 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  The notice 
requirements for new and material evidence claims set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met by the 
June 2007 letter.  The letter also notified the veteran of 
the way initial disability ratings and effective dates are 
established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Legal Criteria

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).   

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the VA Secretary shall reopen the claim 
and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108.

Service Connection for a Low Back Disability

Service connection for a low back disability was initially 
denied by rating decision dated November 1998, on the grounds 
that there was no evidence of an in-service back injury and 
no evidence of a current disability.  There was no appeal 
filed, and the decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

On VA examination in April 2001, degenerative changes at L5-
S1 were diagnosed.  Consequently, the veteran filed another 
claim for service connection for a back disability in May 
2001.  Service connection was again denied by rating decision 
dated August 2001, on the grounds that there was no evidence 
of an in-service back injury or manifestations of arthritis 
to a compensable degree within one year of discharge.  There 
was no timely appeal filed, and that decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  

In January 2001, the veteran submitted evidence showing that 
he had been involved in a November 1966 motor vehicle 
accident while in active service, and that his back had been 
injured.  He also submitted evidence of treatment for a low 
back disorder dating back to 1982.  

By rating decision dated April 2002, the RO declined to 
reopen the veteran's claim for service connection for a low 
back disability on the grounds that no new and material 
evidence had been submitted.  The veteran was notified of his 
right to appeal in correspondence dated May 2, 2002.  An 
appeal was not noted with respect to that decision, however, 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

In September 2002, the veteran filed an application to reopen 
his claim for service connection for a low back disorder.  
There was no new evidence submitted to support his claim.  
The application to reopen was subsequently denied by rating 
decision dated November 2003, on the basis that no new and 
material evidence had been submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of an in-service back injury was of record when 
the RO made its April 2002 decision denying the application 
to reopen.  The veteran did not file a timely appeal to that 
decision, and it became final.  No evidence has been received 
since that last final denial, either by itself or when 
considered with the previous evidence of record, that relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of establishing the 
claim.  38 C.F.R. § 3.156.  In essence, while there is 
evidence of current back disability and a back injury in 
service, the veteran has not submitted additional evidence 
suggesting a link between the two.  As no new and material 
evidence has been submitted since the last final denial of 
the veteran's claim, the claim is not reopened. 

Service Connection for a Neurological Disability, 
Characterized as Left Ulnar Neuropathy

In May 2001, the veteran filed a claim for service connection 
for peripheral neuropathy and a "little finger condition" 
as due to exposure to herbicides.  On VA examination in 
August 2001, the veteran reported numbness in the fifth digit 
of his left hand that had been present for approximately 5 
years.  It did not follow any apparent injury.  There was no 
neck pain or radiculopathy.  On physical examination, there 
was decreased sensation to light touch and cold over the 
dorsum and sides of the fifth finger on the left, and some 
sensory deficit over the palmar aspect of the left fourth and 
fifth fingers.  The impression was left ulnar nerve 
neuropathy with an injury that was likely near the elbow.  
There was no evidence of peripheral neuropathy.  

In April 2002, the RO denied entitlement to service 
connection for peripheral neuropathy, to include as the 
result of exposure to herbicides, on the basis that there 
were no manifestations of acute or subacute peripheral 
neuropathy during service or within weeks or months of 
discharge, and no current diagnosis of peripheral neuropathy.  
In the same rating decision, the claim for service connection 
for a left little finger disorder, characterized as left 
ulnar neuropathy, was also denied on the grounds that there 
was no evidence of neuropathy in service and no continuity of 
symptomatology after discharge.  The veteran was notified of 
that decision on May 2, 2002.  Because the veteran did not 
enter a notice of disagreement with this decision within one 
year of mailing of notice of the decision, the April 2002 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

In September 2002, the veteran filed a claim for service 
connection for nerve damage to the left arm as secondary to 
his service-connected lichen simplex chronicus.  On VA 
examination of the veteran's service connected lichen simplex 
chronicus in September 2003, the examiner noted that 
"functional impairment is limited use due to nerve damage."   
However, he later indicated that "[t]he skin lesions do not 
manifest in connection with a nervous condition." 

In a rating decision dated November 2003, the RO 
characterized the veteran's claim as an application to reopen 
the previously denied claim for peripheral neuropathy, and 
declined to reopen on the grounds that no new and material 
evidence had been submitted.  The RO did not address 
specifically the veteran's secondary service connection 
claim, although it did note the examiner's comment that the 
veteran's service connected rash did "not manifest in 
connection with a nervous condition."  A timely appeal was 
noted with respect to that decision.  

During the course of the present appeal, the veteran 
submitted VA clinical notes dated from May 2007 to August 
2007, showing ongoing treatment for left ulnar neuropathy.  
At that time, the veteran attributed his neuropathy to 
spilling herbicides on his wrist in Vietnam.  An August 2007 
clinical note, "complete absence of ulnar nerve function, 
etiology unknown" was observed.  The physician noted that 
there was no history of injury or cubital tunnel syndrome.  
He went on to state that "with exposure of the nerve to a 
neurotoxic agent like [herbicides], the most likely 
explanation for his ulnar nerve [damage] is chemical 
neurotmesis from the [herbicide].  I feel strongly that his 
present condition be assessed as being service related."  

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).   
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

On VA examination of the veteran's service-connected lichen 
simplex chronicus in September 2003, it was noted that that 
there was functional impairment of the left arm as a result 
of nerve damage.  Medical evidence has also been provided 
that purports to link the veteran's left ulnar neuropathy 
with exposure to herbicides while on active service.  As the 
claim for service connection for a neurological disorder of 
the left upper extremity, characterized as left ulnar 
neuropathy, was previously denied for a lack of evidence 
showing in-service incurrence or relationship to service, the 
newly submitted evidence is material.  Accordingly, the Board 
concludes that the evidence received since the April 2002 
denial of service connection for a neurological disorder of 
the left upper extremity, characterized as left ulnar 
neuropathy, is new and material as contemplated by the 
pertinent law and regulations.  As such, this additional 
evidence serves as a basis to reopen the veteran's claim.  
See 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for a low back disorder is denied.

New and material evidence having been submitted, the 
application to reopen the claim of service connection for a 
neurological disorder characterized as left ulnar neuropathy 
is granted, and to this extent, the appeal is allowed.


REMAND

In clinical notes dated from May 2007 to August 2007, the 
veteran indicated for the first time to his treating 
physicians that he had spilled herbicides on his skin while 
on active service in Vietnam, and that he felt that his left 
ulnar neuropathy had its onset in that episode.  Without 
access to the claims folder, and with no other explanation 
for the veteran's symptoms, his treating physician concluded 
that the veteran's disorder was etiologically related to the 
purported episode of an herbicide spill.  

In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the United 
States Court of Appeals for Veterans Claims Court (Court) 
pointed out that reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992), for the proposition that Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran); see also Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (finding Board may reject medical opinion based on 
facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran).

In this case, the record is negative for any service medical 
record related to the veteran's spilling herbicides on 
himself.  However, a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including peripheral neuropathies, other than transient 
peripheral neuropathy that appears within weeks or months of 
herbicide exposure and resolves within two years of date of 
onset.  It was specifically indicated that the National 
Academy of Sciences, after reviewing pertinent studies, did 
not feel that the evidence warranted altering its prior 
determination that there was inadequate or insufficient 
evidence of an association between exposure to herbicide 
agents and the subsequent development of chronic peripheral 
nervous system disorders.  See Notice, 72 Fed. Reg. 32395-
32407 (2007).

Additionally, the record reflects that the veteran has 
previously sought treatment for left ulnar neuropathy and 
that he has had unsuccessful ulnar release surgery in recent 
years.  Upon remand, a request for those records should be 
made. 

Accordingly, the case is REMANDED for the following action:

1.   Request that the veteran identify all 
VA and non-VA providers who have treated 
him for left ulnar neuropathy, including 
those clinicians who performed his ulnar 
release surgery.  After obtaining the 
necessary authorizations, a request for 
those records should be made.

2.  Schedule the veteran for a VA 
neurological examination to determine the 
nature and etiology of any nerve damage to 
the left arm.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was 
reviewed.

For any left arm nerve damage found, the 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that it was 
caused or aggravated due to presumed 
exposure to herbicides in service.  If 
aggravated, the examiner should specify 
what measurable degree of a permanent 
increase in severity of the nerve damage 
is related to inservice exposure to 
herbicides.   The examiner should review 
the claims folder and a copy of this 
Remand, including the August 2007 clinical 
entry and the Notice, 72 Fed. Reg. 32395-
32407 (2007) discussed herein. 

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


